     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 1 of 12



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

James N. Ziebell,

              Plaintiff,

v.                                                      Case No. 18-cv-2038 (JNE/ECW)
                                                        ORDER
American Express National Bank, f/k/a
American Express Bank, FSB; Experian
Information Solutions, Inc.; Equifax
Information Services LLC; and Trans Union
LLC;

              Defendants.

       Plaintiff James N. Ziebell sued American Express National Bank (“AMEX”) in

state court, under the Fair Credit Reporting Act (“FCRA”), concerning reports made

about his AMEX credit card account. 1 The case was removed to federal court. AMEX

now moves to compel arbitration and stay this action pending arbitration. AMEX claims

that Ziebell agreed to a broad and all-encompassing arbitration agreement when he used

his AMEX credit card. Ziebell opposes this motion for three reasons. First, he disputes

that he entered into this agreement. Second, he argues that AMEX waived its right to

arbitrate his claim. Third, he argues that the arbitration agreement is unenforceable. For

the reasons below, the Court grants AMEX’s motion to compel arbitration.




1
 The Court notes that Ziebell’s Complaint also asserts claims under FCRA against
Defendants Experian and Equifax. Ziebell’s claims against Experian and Equifax remain
pending in this case as no party has argued that these claims are subject to arbitration.
                                            1
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 2 of 12



                                     BACKGROUND

       AMEX contends that Ziebell opened a Costco TrueEarnings Card account ending

in 1000 on March 31, 2006. Pursuant to AMEX’s standard business practices, AMEX

mailed Ziebell his credit card with a copy of the Cardmember Agreement (“Agreement”)

when he opened the account. AMEX attached the Agreement to its motion.

       The Agreement includes an Arbitration Provision, which states: “Any Claim shall

be resolved, upon the election by you or us, by arbitration pursuant to this Arbitration

Provision. . . .” Herr Decl., ECF No. 39, Ex. 1 at 3. Additionally, the Arbitration

Provision defined “Claim” broadly to encompass “claims based upon contract, tort, fraud

and other intentional torts, statutes, regulations, common law and equity” and includes,

“without limitation”:

       any claim, dispute or controversy that arises from or relates to (a) any of the
       accounts created under any of the Agreements, or any balances on any such
       accounts, (b) advertisements, promotions or oral or written statements related
       to any such accounts, goods or services financed under any of the accounts
       or the terms of financing . . . .

Id. at 2. The Arbitration Provision further provides that it is governed by the Federal

Arbitration Act (“FAA”). Id. at 3. Additionally, AMEX asserts that Ziebell could have

opted out of the Arbitration Provision within 45 days after his first card purchase, but that

AMEX has no records indicating that he refused to accept the terms of the Arbitration

Provision. Herr Decl., ECF No. 39 ¶ 7.

       AMEX also asserts that Ziebell used the credit card at issue, and that his use

constituted acceptance of the Agreement’s terms, including the Arbitration Provision.

The Agreement states that the “use” of the credit card or “the account associated with

                                              2
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 3 of 12



[the] Agreement” means that Ziebell “agree[s] to the terms of [the] Agreement.” Herr

Decl., ECF No. 39, Ex. 1 at 1. To its reply, AMEX attached monthly credit card

statements provided to Ziebell from January 2012 to December 2012. Supp. Herr Decl.,

ECF No. 49 ¶ 1-2. These statements show that Ziebell used the card at issue—the card

ending in 1000—in March, April and May of 2012. Id., Ex. A at 20, 32, 44.

       However, Ziebell “den[ies] agreeing to any of the different arbitration provisions

that American Express has at various times purported that [he] agreed to.” Ziebell Aff.,

ECF No. 46 ¶ 9. Moreover, Ziebell contends that he informed a state court judge that this

was not his account during a collection suit filed by AMEX in 2015 and AMEX agreed to

dismiss the claim against him with prejudice. Id. ¶¶ 12-13. Ziebell attached the

transcript from the state court proceedings to his motion.

                                   LEGAL STANDARD

       The FAA, 9 U.S.C. §§ 1–16 (2012), governs arbitration agreements relating to

transactions involving interstate commerce. The Act establishes a “federal policy

favoring arbitration,” requiring that courts “rigorously enforce agreements to arbitrate.”

Shearson/American Express, Inc. v. McMahon, 482 U.S. 220, 226 (1987). To facilitate

this purpose, the FAA permits a court to stay a case and compel the parties to arbitrate.

9 U.S.C. § 3.

       Recently, the Supreme Court unanimously reaffirmed that parties can “agree by

contract that an arbitrator, rather than a court, will resolve threshold arbitrability

questions as well as underlying merits disputes.” Henry Schein, Inc. v. Archer & White

Sales, Inc., No. 17-1272, 2019 WL 122164, at *2 (U.S. Jan. 8, 2019). But, here, the

                                               3
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 4 of 12



Agreement expressly excludes arbitrating disputes about “the validity, enforceability or

scope of this Arbitration Provision or the Agreements.” 2 Herr Decl., ECF No. 39, Ex. 1

at 3. Accordingly, the Court takes up the threshold question of whether the parties agreed

to arbitrate.

       In deciding a motion to compel arbitration under the FAA, courts engage in a two-

step inquiry to determine if the parties agreed to arbitrate the dispute: “(1) whether there

is a valid agreement to arbitrate between the parties and (2) whether the dispute falls

within the scope of that arbitration agreement.” Webster Grading, Inc. v. Granite Re,

Inc., 879 F. Supp. 2d 1013, 1018 (D. Minn. 2012). “While a general presumption exists

in favor of arbitration . . . the presumption can only be triggered by a valid arbitration

agreement.” Id. When engaging in the two-step inquiry, courts “apply ordinary state law

contract principles to decide whether parties have agreed to arbitrate a particular matter.”

Keymer v. Management Recruiters Int’l, Inc., 169 F.3d 501, 504 (8th Cir. 1999).

       Under Utah law, 3 the proponent of the contract “has the burden of showing that an

offer and acceptance were more probable than not.” Sackler v. Savin, 897 P.2d 1217,

1222 (Utah 1995). “[I]t is a basic principle of contract law that there can be no contract



2
  This language in the Agreement also likely explains why neither party argues that the
parties agreed to delegate threshold questions of arbitrability to an arbitrator. See Henry
Schein, Inc. v. Archer & White Sales, Inc., No. 17-1272, 2019 WL 122164, at *2 (U.S.
Jan. 8, 2019) (“Under the Federal Arbitration Act, parties to a contract may agree that an
arbitrator rather than a court will resolve disputes arising out of the contract.”).
3
  The Agreement provides that “[t]he Agreement and [Ziebell’s] Account, and all
questions about their legality, enforceability and interpretation, are governed by the laws
of the State of Utah (without regard to internal principles of conflicts of law), and by
applicable federal law.” Herr Decl., ECF No. 39, Ex. 1 at 3 (emphasis added).
                                              4
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 5 of 12



without the mutual assent of the parties.” John Call Eng’g, Inc. v. Manti City Corp., 743

P.2d 1205, 1207 (Utah 1987). This necessary “meeting of minds” can be demonstrated

by “conduct and circumstances as well as by verbal expression.” Radley v. Smith, 313

P.2d 465, 467 (Utah 1957).

       When motions to compel arbitration are accompanied by exhibits, declarations,

and affidavits, the motions “should [be] analyzed under a standard akin to competing

motions for summary judgment.” Nebraska Mach. Co. v. Cargotec Sols., LLC, 762 F.3d

737, 741 (8th Cir. 2014). Here, both parties submitted matters outside the pleadings for

the Court to consider. Consequently, the Court applies a “summary judgment standard—

viewing the evidence and resolving all factual disputes in the nonmoving party’s favor”

to evaluate whether there exists a genuine dispute of fact. Id. at 742.

                                       DISCUSSION

I.     Valid Arbitration Agreement

       The dispute centers on the first prong of the analysis: whether there is a valid

arbitration agreement. The parties attached conflicting affidavits and declarations to their

motions. But for the following reasons, the Court finds that there is no genuine issue of

fact that the parties entered into a valid agreement.

       Under Utah law, the use of a credit card constitutes acceptance of the governing

agreement if (1) “the debtor is provided with a written copy of the terms of the

agreement” and (2) “the agreement provides that any use of the credit offered shall

constitute acceptance of those terms.” Utah Code Ann. § 25–5–4(2)(e) (2004); see also

MBNA America Bank, N.A. v. Goodman, 140 P.3d 589, 592 (Utah Ct. App. 2006) (“[T]he

                                              5
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 6 of 12



Agreement contained a provision that acceptance of the Agreement’s terms occurred

through use of the credit card, and [defendant] undisputedly used the credit account.

Therefore, [the bank]’s complaint should not have been dismissed even if the [a]greement

did not contain [defendant]’s signature.”). AMEX asserts the following: (1) the

Agreement stated that use of the card would constitute assent to the Agreement’s terms;

(2) AMEX mailed a copy of the Agreement to Ziebell together with the relevant credit

card, and (3) Ziebell subsequently used the card. Moreover, AMEX points out, Ziebell’s

affidavit does not refute any of these facts.

       In response, Ziebell contends that AMEX has failed to show that he agreed to

arbitration, giving rise to a genuine issue of fact. But for the reasons below, Ziebell’s

arguments do not persuade the Court.

       First, Ziebell argues that the Agreement attached by AMEX is inadmissible under

Federal Rule of Evidence (“FRE”) 803(6)(E) since it lacks trustworthiness. Ziebell

contends that the trustworthiness of the Agreement is belied by the fact that AMEX has

provided several versions of the Agreement, each with slightly different arbitration

provisions. Attempting to further discredit the Agreement, Ziebell asserts that AMEX

has a “known history of faulty oversight of its operations,” citing to a Consumer

Financial Protection Bureau (“CFPB”) consent order.

       The Court disagrees and finds that the Agreement is admissible. AMEX has

explained that each version of the Agreement in the record permits AMEX to update the

Agreement, and so the existence of prior and/or updated versions is immaterial to the



                                                6
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 7 of 12



trustworthiness of the business records. Moreover, the CFPB consent order makes no

reference to AMEX’s business records.

       Second, Ziebell argues that AMEX has not produced business records evincing

that AMEX actually sent him the Agreement. But this is unnecessary to find that a valid

agreement exists. For support, AMEX attached a declaration from Keith Herr, the

Assistant Custodian of Records, stating that AMEX mailed Ziebell his credit card

together with a copy of the Agreement when he opened the account—pursuant to

AMEX’s “standard business practices.” Herr Decl., ECF No. 39 ¶ 5.

       In response, Ziebell asserts that Herr’s declaration is inadmissible—citing FRE

602’s personal knowledge requirement—because Herr does not have first-hand

knowledge of AMEX mailing the Agreement to Ziebell. However, this argument has no

merit. Because Herr’s declaration is admissible as routine practice evidence under FRE

406, 4 personal knowledge that an organization actually acted in accordance with routine

practice on a particular occasion is not required. Rather, courts have held that a declarant

simply needs personal knowledge of the organization’s routine practice. See, e.g.,

Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1264 (10th Cir. 2012) (holding that

declarations were admissible under FRE 406 because they indicated that the declarant

had “personal knowledge of the standard practice for customer acceptance of terms”).


4
  Pursuant to FRE 406, courts may admit evidence of “an organization’s routine practice”
to show that “on a particular occasion” the organization acted in accordance with the
routine practice. Fed. R. Evid. 406; see also Hancock v. Am. Tel. & Tel. Co., 701 F.3d
1248, 1261-62 (10th Cir. 2012) (“Courts may accept Rule 406 evidence at the summary
judgment stage as providing an inference that a routine practice was actually carried
out.”).
                                             7
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 8 of 12



          Accordingly, Herr’s declaration is admissible. In his declaration, Herr asserts that

he has personal knowledge of AMEX’s standard business practices. Herr then offers

evidence of AMEX’s standard practice to support an inference that Ziebell was sent an

Agreement in accordance with AMEX’s routine practice of mailing Agreements to

customers who open a Costco TrueEarnings Card Account. Once this admissible

evidence was offered in support of AMEX’s motion, Ziebell had the opportunity to rebut

it. Yet, as discussed below, Ziebell failed to do so.

          Fourth, Ziebell argues that a state court judge already ruled that he did not enter

into an agreement with AMEX during a collection suit related to this same account. 5

AMEX asserts in response that “[t]here is nothing in the proceedings evincing a court

determination that Ziebell did not enter into the Agreement.” Def.’s Reply, ECF No. 48

at 4-5.

          After reviewing the transcript from the collection suit, the Court finds that

AMEX’s interpretation of the proceedings is more accurate. The discussion focused on

whether to dismiss the claims with or without prejudice after the parties’ agreed not to

proceed to trial. Ziebell Aff., ECF No. 46, Ex. B at 2-4. AMEX agreed to dismiss the

collection suit with prejudice because Ziebell’s account “[was] such an old account.” Id.

at 3. Ziebell agreed to dismiss his counterclaim if AMEX promised to note that the

collection matter was resolved in his credit file. Id. at 4. Although Ziebell mentioned

that this account was not his, id., neither the Court nor AMEX acknowledged this


5
  In Hennepin County court proceedings, AMEX filed a collection suit against Ziebell
alleging that he had owed money on this credit card account.
                                                8
     CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 9 of 12



assertion as the grounds for dismissal. Accordingly, Ziebell’s argument is without

support.

        Fifth, Ziebell argues that his affidavit—which denies that he entered into an

agreement to arbitrate—creates a genuine dispute of fact. See Jenkins v. S. Farm Bureau

Cas., 307 F.3d 741, 744 (8th Cir. 2002) (“These competing arguments, both in the form

of affidavits, create a genuine issue of fact . . . .”); see also Am. Boat Co. v. Unknown

Sunken Barge, 418 F.3d 910, 914 (8th Cir. 2005) (“In cases involving lack of notice,

there is often little a party can do except swear he or she did not receive the

communication.”). After evaluating the evidence attached to the parties’ motions, the

Court finds that the parties entered into a valid agreement and there is no genuine issue of

fact concerning the formation of the agreement. Ziebell vaguely asserts that he did not

agree to the contract, but he does not dispute AMEX’s assertions that he received the

Agreement and used the card—the key facts demonstrating acceptance. Consequently,

this equivocal denial does not create a genuine dispute of fact with respect to acceptance.

        Moreover, AMEX asserts that the Tenth Circuit rejected a similarly vague denial

in Hancock, because plaintiffs failed to raise a genuine factual dispute. 701 F.3d at 1264-

65. In Hancock, plaintiffs attached an affidavit in which they denied agreeing to terms of

service offered by a telecommunications company. Id. But the Tenth Circuit, applying

Utah law, upheld the district court’s conclusion that “this affidavit failed to specifically

dispute [d]efendants’ evidence of customer acceptance of [the contract’s] terms.” Id. at

1264.



                                              9
      CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 10 of 12



        Here, too, Ziebell’s affidavit fails to specifically dispute AMEX’s evidence of

acceptance, and consequently fails to raise a genuine issue of fact. Because Ziebell’s

conduct conclusively manifests his acceptance of the Agreement under Utah law, the

Court enforces the Arbitration Provision. See Khanna v. Am. Express Co., No. 11 Civ

6245, 2011 WL 6382603, at *3 (S.D.N.Y. Dec. 14, 2011) (finding an arbitration clause in

an AMEX cardmember agreement to be enforceable under Utah law under similar facts).

II.     Waiver

        Even if the Court finds that a valid agreement exists, Ziebell argues that AMEX

waived its right to arbitrate the dispute. The Court disagrees.

        Even when a contractual right to compel arbitration exists, a party may waive it.

Erdman Co. v. Phoenix Land & Acquisition, LLC, 650 F.3d 1115, 1117 (8th Cir. 2011).

The Eighth Circuit applies a “three-factor test,” finding waiver when the party seeking

arbitration “(1) knew of its existing right to arbitration; (2) acted inconsistently with that

right; and (3) prejudiced the other party by its inconsistent actions.” Id.

        Ziebell argues that AMEX waived arbitration in the present case by initiating a

collection suit against Ziebell in 2015. But, for support, Ziebell only cites cases

involving situations where a party filed suit and then tried to invoke an arbitration

provision in the same proceedings. See, e.g., Nicholas v. KBR, Inc., 565 F.3d 904, 906-

08 (5th Cir. 2009) (Plaintiff, who initiated the suit, subsequently filed a motion to compel

arbitration more than ten months into the litigation after there had been substantial

motions practice and discovery.); United Computer Sys., Inc. v. AT&T Corp., 298 F.3d



                                              10
       CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 11 of 12



756, 760 (9th Cir. 2002) (Plaintiff filed suit against defendant rather than filing the

arbitration fee and demanded a jury trial and then subsequently invoked arbitration.).

         Although the 2015 state court case and the present case both involve Ziebell and

AMEX and relate to the same account, they are not the same proceedings. In state court,

AMEX filed a collection suit against Ziebell for failure to pay off his account. In the

current suit, Ziebell sued AMEX under the Fair Credit Reporting Act for failing to

correct an error in his credit reports. In short, the collection suit and this case involve

different plaintiffs, operative facts, and damages. Consequently, the collection suit in no

way constitutes a waiver of its right to enforce the Arbitration Provision in these

proceedings. Cf. Lindsley v. DaimlerChrysler Fin. Serv. Americas, LLC, No. 08-1466,

2009 WL 383616, at *3 (D. Minn. Feb. 11, 2009) (prior repossession of vehicle and

attempts to collect by threatening litigation did not constitute waiver of defendant’s right

to arbitrate later suit by customer).

III.     Enforceability

         Finally, Ziebell asserts that the one-sided Arbitration Provision is unenforceable

because it is unconscionable. Ziebell contends that the Agreement only allows AMEX

and not the cardmember to use the courts. This is inaccurate. The Arbitration Provision

is a mutual right of each party: “Any Claim shall be resolved, upon the election by you or

us, by arbitration pursuant to this Arbitration Provision. . . .” Herr Decl., ECF No. 39,

Ex. 1 at 3. Therefore, the Court rejects this argument.




                                              11
    CASE 0:18-cv-02038-JNE-ECW Document 52 Filed 01/24/19 Page 12 of 12



                                       CONCLUSION

         After reviewing the evidence and resolving all factual disputes in Ziebell’s favor,

the Court concludes that no genuine issue of fact exists under Utah law as to whether

Ziebell entered into an agreement with AMEX. Moreover, the Court finds that AMEX

has not waived its right to arbitrate and the arbitration agreement is enforceable. For

these reasons, the Court grants AMEX’s motion to compel arbitration. Ziebell’s claims

against Defendants Experian and Equifax, however, will remain pending before this

Court.

         Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

         1. Defendant’s Motion to Compel Arbitration and Stay Proceedings [ECF No. 36]
            is GRANTED.

         2. This action is STAYED pending the completion of the arbitration.

Dated: January 24, 2019
                                                                 Joan N. Ericksen
                                                                JOAN N. ERICKSEN
                                                                United States District Judge




                                              12
